Citation Nr: 1732435	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service in the Army from December 1985 to December 1989 and in the Marine Corps from July 1990 to August 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted an initial noncompensable rating for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot, effective August 2, 2010.  The rating was increased to 10 percent, also effective August 2, 2010, in a March 2013 rating decision.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2016.  A transcript is of record.  

The Board issued a decision in June 2017 that denied an initial compensable     rating for external hemorrhoids, remanded the issue of entitlement to an initial compensable rating for right knee chondromalacia, and stayed action on the claim for an increased initial disability rating for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot in accordance with Johnson v. McDonald, No. 14-2778, U.S. App. Vet. Claims Lexis 1528 (Oct. 6, 2016).  Since the stay has now been lifted in light of a July 14, 2017 opinion issued by the Federal Circuit in Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017), the Board's adjudication of the claim for an increased initial disability rating for cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot can resume.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's cherry hemangioma of the right upper back and eczematous dermatitis of the sole of the right and left foot was last examined in July 2010, in conjunction with his claim for service connection.  The Veteran provided testimony suggesting that his skin condition, particularly the condition of the skin on his feet, may have worsened.  On remand, a new VA examination should be scheduled.   Relevant ongoing medical records should also be requested.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and 
that the consequences of failing to report for a VA examination without good    cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his skin disability.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA skin examination to determine the current severity of his cherry hemangioma of the right upper back and eczematous dermatitis of the feet.  The electronic file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

3.  After undertaking the development above and         any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate    period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




